DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2020 has been entered.
Claims 1-19, 21-29, 32 and 33 have been examined.
Claims 20, 30 and 31 have been canceled.
P = paragraph e.g. P[0001] = paragraph[0001]

Allowable Subject Matter
Claims 1-19, 21-29, 32 and 33 allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent Claims 1 and 32, the closest prior art of record is Goates et al. (2016/0288877). While Goates et al. does teach recognizing vibration patterns and learning or recording initial sprocket positions and ideal travel stops of a shift control mechanism, Goates et al. does not expressly recite a “calibration mode” where a plurality of shifting positions corresponding to a “plurality of different sprockets” are 
Regarding the remaining independent claims including the independent claims formed by the amendments of Claims 23, 25 and 26, each of these independent claims recite subject matter previously indicated as allowable in the reasons for the indication of allowable subject matter of the 10/15/2020 Final Rejection, where these reasons are unchanged and will not be repeated in this Office Action. Therefore, Claims 23, 25 and 26 are also allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593.  The examiner can normally be reached on Monday-Thursday, 8AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ISAAC G SMITH/           Primary Examiner, Art Unit 3662